DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. Claims 1-16 and 19-22 are currently pending with claim 16 being previously withdrawn. The previous 112 rejections have been withdrawn due to the Applicant’s amendments.
Claims 1, 3-8 and 12-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ozguz et al. US Publication 2002/0180605 (hereinafter Ozguz) in view of Fadem et al. US Publication 2007/0270678 (hereinafter Fadem).
Regarding claim 1, Ozguz discloses a muscle sensor patch (element 10, Figure 2A) with an electronic module (Figure 9, which shows the specific electronic components on the device located at elements 60, 65, 70 as per [0058]) including: a sEMG sensor module configured to sense muscle data ([0017][0044] which mentions surface EMG monitoring, see also elements 71-73 , shown further in Figure 3B); a wireless transmitter module configured to wirelessly transmit the muscle data (element 190); and a microcontroller configured to control the sEMG sensor module and the wireless transmitter module (element 175 which is a microprocessor that controls both); a fully flexible adhesive patch coupled to the electronic module (element 55), the fully flexible adhesive patch including a skin-contacting surface on a first side of the patch (the side touching skin as per Figures 1-2A), the skin-contacting surface including an adhesive layer for attaching the fully flexible adhesive patch to the skin of a user when wearing the muscle sensor patch (elements 91), but is silent on the flexible adhesive patch being detachable. 

Fadem teaches removing the substrate but is not being relied upon for the rigid housing (see arguments below). One is able to remove internal electronics as taught by Ozguz to affect the desired results as taught by Fadem, and can be accomplished in a similar fashion as is detailed in teaching reference of Faarbaek US Publication 2008/0275327 which removes internal electronics by permanently rupturing the substrate and surrounding layers as could be required by Ozguz as the Applicant argues. The Applicant has not detailed how this removal is to occur which allows for the previous rejection to be maintained as there is clear motivation as to why someone would want to remove it and the skilled artisan could reasonably look to Fadem for why someone would want to remove the substrate in the first place. This clarification is just that, and is not a changing of the motivation, nor is Faarbaek being actively relied upon in the above rejection but to simply help address the Applicant’s concerns that due to a minor difference in design choice (rigid housing containing the electronics of Fadem versus the incorporation of the electronics into the device as detailed by Ozguz). Fadem simply teaches that the skilled artisan would want to separate the substrate from the 
Regarding claim 3, Ozguz discloses that the fully flexible adhesive patch includes a centrally located non-adhesive portion through which a sensor element of the electronic module extends (Figure 3B, the adhesives 91 have a space between them that is a non-adhesive where the sensors 80 extend through).
Regarding claims 4 and 6, Ozguz as modified by Fadem discloses a muscle sensor patch according to claim 3, with detachable electronic module. Ozguz has the electronics module (element 170, located at elements 60, 65, 70 in Figures 3B-C) which are centrally located on the device (Figure 3C which shows a cross-sectional view) and element 55 of Ozguz would be replaced with the fully flexible detachable patch of Fadem at that same location. The resultant combination of Ozguz and Fadem would have provided the detachable patch at the claimed location (both “at” and “over” the patch as per Figure 3C of Ozguz). It would have been obvious to the skilled artisan at the time of invention to replace the detachable patch as taught by Fadem with the patch of Ozguz in order to be able to dispose of the sensor elements, patch substrate, and adhesive all of which come into contact with biological tissue for sterility purposes.
Regarding claim 5, Ozguz discloses that the centrally located non-adhesive portion includes a flexible film of non-adhesive material covering the central portion (element 115 which is a liner that covers the entire bottom surface including the central portion).
Regarding claim 7, Ozguz discloses that the first side of the patch including the adhesive layers is partitioned into one or more conductive regions and one or more non-
Regarding claim 8, Ozguz discloses a muscle sensor patch that includes two different data input channels (two channels would need to exist as both monitoring of EMG as well as ECG signals takes place), including at least two different interelectrode spacing configurations (as per Figure 3B there are only three electrodes shown all of which are needed for ECG monitoring and only two are required for EMG monitoring and by extension inherently have a different spacing). 
Regarding claim 12, Ozguz discloses that the sensor module further comprising: an ECG sensor (elements 80, which are generic electrode capable of sensing ECG or sEMG)); the microcontroller for controlling both the sEMG and the ECG sensor ([0044] which details using the same electrodes for both types of physiological monitoring), wherein the microcontroller has an EMG mode and an ECG mode (as there are only three sensors 80 on the device it would be impossible to monitor both simultaneously ad by extension would require two different modes when wanting to monitor either type of signal).
.
Claims 2 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ozguz in view of Fadem, as applied to claim 1, and in further view of Kumar et al. US Publication 2011/0279963 (hereinafter Kumar).
Regarding claim 2, Ozguz as modified by Fadem discloses that the fully flexible adhesive patch is fully flexible about perpendicular y and z axes with respect to the electronic module when the electronic module is attached to the fully flexible adhesive patch (Figures 3 and 5 which shows the device as a whole moving in at least two axes), but does not disclose that the adhesive is explicitly stretchable along what would be considered the x axis.
Kumar discloses a similar monitoring system patch (Fig. 5A-5C) with a non-adhesive inner/center region (under 102) and two flexible skin-contacting outer regions (154 and 156). These two adhesive sections are flexible about three perpendicular axes with respect to the center region ([0066] which mentions being able to conform, stretch, 
Regarding claim 9, Ozguz teaches that the adhesives are for use on skin (elements 91), but fails to further disclose a porous absorbing substrate and porous wicking substrate. Kumar teaches use of porous absorbing and wicking substrates (para. [0026], [0098]) to direct fluids away from the electrodes ([0098]). Given this teaching, it would have been obvious to the skilled artisan at the time of the invention to modify the substrate of Ozguz to include the porous absorbing and wicking layers of Kumar for the same advantages of keeping the skin and electrodes dry.
Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ozguz in view of Fadem, as applied to claim 7, and further view of DeLuca et al. US Patent 6,440,067 (hereinafter DeLuca).
Regarding claim 8, Ozguz discloses a muscle sensor patch where due to the number of electrodes (elements 80) they would be fully capable of utilizing different inter-electrode spacing as it does not require the electrodes physically move (distance between the left most electrode to the middle one is different than the spacing between the left most and right most electrodes), but does not explicitly mention the use of two different data channels (assuming it is meant as intended and not claimed where the channels both relate to EMG sensing).
. 
Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ozguz in view of Fadem, as applied to claim 1, and in further view of Libbus et al. US Publication 2009/0292194 (hereinafter Libbus).
Regarding claim 10, Ozguz discloses the sensor module further comprises an ECG sensor (elements 80 which perform both tasks of EMG and ECG monitoring), and though mentions the microcontroller 170 can further include multiple sensor module (elements 60, 65, 70) it does not explicitly mention which each one is though both ECG and EMG monitoring is explicitly disclosed as well as the number of modules can be rolled into just one or three modules ([0042][0044]).
Libbus teaches a multisensory physiological device that includes a separate ECG and EMG modules for controlling their respective signals and sensors (elements 146 which is a microcontroller that then controls ECG module 138 and EMG module 148, see also Figure 1D and [0086][0087] at sensors 112A-D). It would have been obvious to the skilled artisan before the date of invention to utilize the separate modules (ECG and EMG) as taught by Libbus with the device of Ozguz as predictable results would have ensued (individual processing with a single module for a single associated signal). Moreover, it has been held that mere duplication of the essential working parts of a . 
Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ozguz in view of Fadem and Libbus, as applied to claim 10, and in further view of Principe et al. US Publication  2009/0299212 (hereinafter Principe). 
Regarding claim 11, Ozguz discloses signal processing of the EMG signals such as filters ([0044]) and suggests using known processing techniques to analyze the collected data (para. [0044]; see also [0058]). The signals are processed on the patch (in circuits 71, 72, 73), in the local receiver (45), or in the larger processor (88), all of which are operatively connected to the sEMG and ECG modules. Ozguz does not explicitly disclose high pass, low pass, band pass, or notch filters, or an RMS or data smoothing unit. However, these components were well known in the art at the time of the invention as suitable for processing and analyzing collected bioelectric sEMG and EMG data to effectively process collected biosignals and obtain useful data (i.e., using the well-known techniques of removing the high and low "ends" of the signal with high pass and low pass filters or a band pass filter, and removing power line noise with a notch filter, then removing other noise with RMS filtering and data smoothing). 
Principe teaches a physiological monitoring device (ECG and EMG) that includes processing of the signals utilizing a high pass filter, low-pass filter, band-pass filter, notch filter, an RMS calculation (Root Mean Square) unit, and a data smoothing unit ([0016][0078] which mentions that the EMG monitoring device is able to include all of the above-mentioned filters to process the obtained signals). Therefore, it would have been obvious to the skilled artisan at the time of the invention to include these . 
Claims 21-22 are rejected are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ozguz in view of Faarbaek et al. US Publication 2008/0275327 (hereinafter Faarbaek) and Kuo et al. US Publication 2007/0167848 (hereinafter Kuo).
Regarding claim 21, Ozguz teaches the muscle sensor patch (as mentioned above in rejected claim 1), and additionally mentions that the fully flexible adhesive patch is fully flexible about three perpendicular x, y, and z axes with respect to the electronic module when the electronic module is attached to the fully flexible adhesive patch (Figure 3E).
Ozguz is silent on the fully flexible adhesive patch being detachably coupled to the electronics module. Faarbaek teaches an ECG monitoring device that includes an electronics module (101) that is detachable ([0134][0219]) from the remainder of the patch over a central portion of the patch (Figure 18). It would have been obvious to the skilled artisan at the time of invention to have a detachable electronic module as taught by Faarbaek with the device of Ozguz in order to dispose of the relatively cheap components and keep the electronic module may be reused (Faarbaek as per [0219]).
Ozguz is additionally silent on the conductive surfaces’ location and general size. Kuo discloses a muscle sensor patch (Figure 5 and [0020]), the skin-contacting 
Regarding claim 22, Ozguz discloses the skin contacting conductive surfaces (80) but does not disclose the exact shaping. The Applicant does not disclose any criticality as to why there is an advantage to the skin contacting conductive surface increasing in width. It has been held that the shape of the object was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant (see In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Therefore, it would have been obvious to the skilled artisan at the time of invention to simply change the shape of the conductive surfaces of Ozguz to a shape which increases in width as a matter of design choice.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: Claims 19-20 now include subject matter that details that the inner non-adhesive portion is fully flexible with six degrees of freedom relative to the first and second lobes and that the lobes then increase in width form those inner portions. The closest prior art of record, Kumar US Publication 2011/0279963, actively teaches away from such a concept as the electronics and PCB which are located at the claimed location would . 
Response to Arguments
Applicant's arguments filed 08/18/2021 have been fully considered but they are not persuasive. Initially as it was not previously noticed, the Applicant has not addressed the Restriction Requirement (06/26/2016) in full as the Applicant has not chosen a Species as was previously required. 
Regarding the Remarks (08//18/2021), in response to applicant's argument that the electronic housing of Fadem would prevent the device from being fully flexible, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Fadem is being exclusively utilized for the ability to remove and ultimately dispose of the substrate, the rigid housing is not being relied upon for any claimed subject matter. It is a well-known concept in the medical arts to make the inexpensive, skin-contacting pieces both removable and disposable, while desiring to make the expensive pieces reusable. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian M Antiskay whose telephone number is (571)270-5179. The examiner can normally be reached M-F 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/BRIAN M ANTISKAY/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794